'HnHESE points were resolved by Judge Johnston. — First; the -*■ administrator, on the plea of plena admimstravh need not prove each debt to be due that he paid off; he may prove the payment and the plaintiff may shew, if he can, that the debt was act due. Secondly; If a bond be shewn to the administrator before letters taken out, and he afterwards pays simple contract debts, he shall not, he allowed them ; notice of the bond debt need not be by suit, a notice by shewing the bond is enough. Thirdly; the practice of proving a simple contract before a Justice of the Feace is of no use; it is ex parte, and if the debt be not due, that wih not excuse the administrator; if it be due, the wane ©£ such proof will not make the payment void.